PER CURIAM
Defendants Jordan, Reid and Pitsch, collectively, and Davidson, separately, have petitioned for an order allowing them to recover attorney fees incurred by them in connection with the appeal brought by plaintiff. Sabre Farms, Inc. v. Jordan, 78 Or App 323, 717 P2d 156 (1986). The petitions are founded on a provision in plaintiffs articles of incorporation providing for indemnification of its directors, officers or employes for reasonable expenses incurred in connection with litigation arising out of their performance of duties.1 Although, as we said in our opinion, 78 Or App at 330-332, the articles provide for indemnification in litigation such as this, they do not provide for the officers and directors to recover fees by merely filing a petition or motion as prevailing parties on appeal.
Petitions denied.

 The relevant provision of the articles is set out in full in our opinion. 78 Or App at 330 n 5.